                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:14-cr-00217-RJC-DCK

 USA                                     )
                                         )           ORDER
       vs.                               )
                                         )
 ALVIN JAKELYN WILLIAMS                  )


       THIS MATTER is before the Court upon motion of the defendant, pro se,

requesting that the Court reduce his sentence based on good behavior in prison.

(Doc. No. 72).

       When the Court sentenced the defendant on March 21, 2018, it departed

upward from the advisory guideline range based on his unrelenting criminal

activity over three decades. (Doc. No. 68: Sent. Hr’g Tr. at 39-40). The sentence was

not disturbed on appeal. (Doc. No. 69: Opinion). The defendant now asks that the

upward departure be removed and that he be released to home confinement. (Doc.

No. 72: Motion at 2). He states that he has not been in any trouble in five years of

incarceration, has participated programing and working until he was injured, and

has a job lined up enabling him to care and provide for his family. (Id. at 1-3). The

circumstances noted by the defendant are not grounds for a reduction by this Court,

which has limited authority to alter a sentence once it is imposed. 18 U.S.C. §

3582(c); Fed. R. Crim. P. 35.

       IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

72), is DENIED.
          The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, the United States Attorney, and the United States Probation

Office.

 Signed: November 14, 2019
